CONTACT: C.R. Cloutier or Teri S. Stelly TELEPHONE: (337) 237-8343 RELEASE DATE: April 23, 2009 MidSouth Bancorp, Inc. Reports First Quarter 2009 Earnings Lafayette, La. Lafayette, La. April 23, 2009MidSouth Bancorp, Inc. (NYSE Amex: MSL) today reported net income available to common shareholders of $956,000 for the first quarter ended March 31, 2009, a decrease of 20.3% from net income of $1,199,000 reported for the first quarter of 2008 and 10.2% below net income of $1,064,000 reported for the fourth quarter of 2008.Diluted earnings per share for the first quarter of 2009 were $0.14 per share, a decrease of 22.2% from the $0.18 per share for the first quarter of 2008 and 12.5% below the $0.16 per share for the fourth quarter of 2008. In the first quarter of 2009, the Company recorded $277,000 in dividends on its Fixed Rate Cumulative Perpetual Preferred Stock, Series A (“Series A Preferred Stock”) issued to the U. S.
